Citation Nr: 1749374	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Johanna A. Pickel, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim of service connection for a heart disorder was previously denied in an April 2005 rating decision, and was deemed by the RO to have become final.  Thus, when the Veteran filed a new claim for a heart disorder in April 2006 and again in June 2009, such claims were treated as requests to reopen a heart disorder claim.  Upon a review of the record, however, the Board finds that the Veteran submitted findings from a private physician in May 2005, within the one-year appeal period of the April 2005 denial, and that medical opinion constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b).  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  As the record does not show that the August 2005 statement of the case issued subsequent to submission of such evidence considered it, the original claim of service connection for a heart disorder did not become final and remains pending.  Accordingly, the Board has recharacterized the issue on the title page to better reflect the original nature of the claim on appeal.

The Board also notes that the case was previously before the Board in July 2015 and May 2016.  The Board remanded the claims to schedule the Veteran for a hearing.

In September 2016, the Veteran appeared at a Board hearing.  During the hearing, the Veteran waived initial RO consideration of a private medical opinion which was subsequently submitted.  In addition, the Veteran submitted additional evidence in regard to his acquired psychiatric disorder and OSA claims in September 2016, which was also subsequent to the March 2015 statement of the case.  In light of the decision below granting these benefits in full, the case need not be remanded for RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issues of service connection for an acquired psychiatric disorder and OSA.  The remaining issue of service connection for a heart disorder is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran has persistent depressive disorder which is related to service.

2.  The Veteran has OSA which is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for persistent depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  In this regard, in a March 2014 statement, the Veteran reported witnessing another service member accidentally shoot himself in the leg during service.  The Veteran also reported feeling humiliated, depressed, and discriminated against because he was awarded lesser recognition for a major work assignment than was awarded to a fellow service member who also worked on the assignment.  Thereafter, in September 2016, the Veteran's representative submitted a statement reporting that the Veteran's superior officer punished him excessively just prior to his discharge from service and a June 2016 letter from a co-worker of the Veteran in which he reported witnessing the Veteran experience mood swings.  In addition, during the September 2016 Board hearing, the Veteran's representative stated that the Veteran "should have been evaluated for depression versus PTSD."

The Veteran's service treatment records (STRs) do not contain any findings related to psychiatric disorders.  In addition, in July 2014, a formal finding was made that the Veteran's reported in-service stressors could not be verified.

Subsequent to service, private treatment records associated with the file in February 2014 show that, in November 2013, the Veteran reported witnessing a stabbing and shooting and being shot in the hands while hunting.  The treatment provider at this time found that the Veteran met the criteria for PTSD and diagnosed him with depression and alcohol abuse.  

Thereafter, the Veteran was afforded a VA psychiatric examination by a clinical psychologist in regard to this claim in May 2015.  The examiner did not diagnose the Veteran with PTSD and found that it was less likely than not that the Veteran's claimed PTSD was caused by his military service.  However, the examiner also found that the Veteran has persistent depressive disorder due to treatment he experienced during his military service.  

Upon review of the medical and lay evidence, the Board finds that the Veteran has persistent depressive disorder which is related to service.  This is particularly so when reasonable doubt is resolved in his favor.  .  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  Although the Board finds that there is a preponderance of the evidence against a diagnosis of PTSD, the scope of the claim is broader than just that specific diagnosis.  In this regard, the May 2015 VA examiner diagnosed the Veteran with such disorder due to events which occurred in service.  These events align with the Veteran's belief as to the cause of his depression.  Accordingly, service connection for persistent depressive disorder is warranted.

OSA

The Veteran is also seeking service connection for OSA.  In this regard, in an August 2014 notice of disagreement, the Veteran reported experiencing OSA for a very long time.  Thereafter, in September 2016, the Veteran's representative submitted a statement in which she reported that the Veteran's OSA is caused by his exposure to carbon monoxide, solvents, and other chemicals during service.  The representative also submitted a scientific article which indicated that exposure to organic solvents might cause sleep apnea.  Then, during the September 2016 Board hearing, the Veteran reported having sleeping issues during service.

The Veteran's personnel records reflect that he was a light vehicle wheel and power generation mechanic during service.  His STRs do not contain any treatment related to OSA or sleeping issues.  The Veteran's post-service treatment records contain a diagnosis of minor OSA from November 2013.

The Veteran has not been afforded a VA examination in regard to this claim.  However, in September 2016, he submitted a letter from a private physician dated May 2015.  The physician reported that it is more likely than not that the Veteran's OSA is related to chemical exposures he experienced as a mechanic during service.

Upon review of the medical and lay evidence, the Board finds that a grant of service connection for OSA is warranted.  In this regard, the Veteran competently reports experiencing sleeping issues during service.  In addition, the record shows that he worked as a mechanic during service and contains a medical article which indicates a possible relationship between chemical exposures and sleep apnea.  Furthermore, the Veteran submitted a letter from a physician which states that the Veteran's OSA is likely related to his exposure to chemicals during service.  While such letter does not offer much rationale for this conclusion, the record does not contain any contradictory medical findings.  Thus, when reasonable doubt is resolved in the Veteran's favor, the Board finds that he has OSA related to his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  Accordingly, service connection is warranted for OSA.


ORDER

Service connection for persistent depressive disorder is granted.

Service connection for OSA is granted.


REMAND

The Veteran is also seeking service connection for a heart disorder.  In this regard, he reported in a February 2005 statement that he has had a heart disorder since childhood, but that it was not detected until a few years after his discharge from service.  In a subsequent February 2005 statement, he reported that he has had a faulty aorta valve since birth.  Thereafter, in August 2009, the Veteran submitted a statement in which he reported that the claimed condition was a birth defect which was aggravated by his military service.  Then, the Veteran reported during the September 2016 Board hearing that he experienced shortness of breath during service.  He further stated that he did not seek treatment for this condition during service, but that he believes this symptom was caused by his heart disorder.  He also submitted an article in September 2016 discussing a potential relationship between chemical exposures experienced by auto mechanics and heart disorders.

The Veteran's STRs show that he was not noted to have a heart disorder at entrance to service.  In addition, they do not contain treatment for heart-related complaints or shortness of breath.

The Veteran's post-service private treatment records associated with the file in February 2005 show that he was diagnosed with bicuspid aortic valve with severe aortic insufficiency and a dilated left ventricle.  A March 2010 letter from a private physician states that the Veteran's bicuspid aortic valve disease is a congenital problem which the Veteran underwent surgery to repair.

Despite the Veteran's competent reports of aggravation of a pre-existing heart disorder during service and post-service treatment records indicating a heart disorder, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any disorder residual to an in-service head injury.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the Veteran's heart disorders.  The examiner must review the entire claims file.  The examiner is to diagnose all heart disorders present since December 2004, regardless of whether any such disorder has subsequently resolved.  

The examiner is to determine whether each heart disorder is a disease or defect.  The terms "disease" and "defect" must be interpreted as being mutually exclusive.  For VA legal purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Defects are static conditions that are incapable of improvement or deterioration, whereas diseases are capable of such progression.

(A)  For each heart disorder deemed a congenital disease or acquired disorder, the presumption of soundness applies.  As such, the examiner should explain whether the disorder clearly and unmistakably pre-existed service.  

(i)  If this issue is debatable where reasonable minds could disagree, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that heart disorder is related to service, including his reported chemical exposures.

(ii)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner should opine as to whether the disorder clearly and unmistakably was not aggravated during service, to include as due to in-service chemical exposures.  Aggravation is an increase in disability beyond the natural progress of the disease or temporary flare-up.

(B)  For each heart disorder deemed a congenital defect, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) subject to a superimposed disease or injury during service, including as due to his reported chemical exposures.

A detailed rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


